  Case 8:21-cv-00967-KES Document 6 Filed 09/07/21 Page 1 of 1 Page ID #:35




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:21-cv-00967-KES                                                Date: September 7, 2021

Title: Equitable Financial Life Insurance Company v. Robert Gurbuz, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                      Not Present
               Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANTD:
             None Present                                      None Present



PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause Why Action Should
                                                      Not Be Dismissed for Failure to Timely
                                                                Serve Defendants


        Plaintiff Equitable Financial Life Insurance Company (“Plaintiff”) filed this action on
May 28, 2021. (Dkt. 1.) Federal Rule of Civil Procedure 4(m) generally requires plaintiffs to
serve defendants with process within 90 days after the complaint is filed. Although that 90-day
deadline expired on August 26, 2021, Plaintiff has not filed any proof of service as of the date of
this order.

      IT IS THEREFORE ORDERED that, on or before September 21, 2021, Plaintiff shall
show cause why this action should not be dismissed without prejudice for failure to timely serve
Defendants.




                                                                        Initials of Deputy Clerk JD
